Citation Nr: 1455431	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a heart disorder claimed as secondary to hypertension.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served in the Army National Guard from January 1980 to September 1991 with periods of active duty for training (ACDUTRA) from April to July 1980 and July to August 1981.  He served on active duty from November 1990 to July 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that, in May 2007, denied service connection for hypertension; in August 2008, denied service connection for bilateral knee disabilities; and in April 2009, denied service connection for a right foot disorder and heart disorder secondary to hypertension.   

In February 2010, a Travel Board hearing was held before the undersigned; a transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days to allow for submission of additional evidence.   

In August 2010, the Board denied entitlement to service connection for left elbow and left shoulder disorders, thus, those issues are no longer before the Board for consideration.  The Board also remanded the Veteran's claims for service connection for hypertension, a heart disorder, a bilateral knee disorder, and residuals of a right foot injury for additional development.  The case has since been returned to the Board for further appellate consideration.  

The issue of entitlement to service connection for dental trauma for treatment and/or compensation purposes was raised by the Veteran in statements received on February 20, 2013 and April 3, 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims for service connection for hypertension, a heart disorder secondary to hypertension, a bilateral knee disorder, and residuals of a right foot injury.

The Veteran's service treatment records are incomplete.  All service treatment records available at the National Personnel Records Center (NPRC) were obtained and associated with the claims file in August 2006, which consisted of a July 1981 Statement of Medical Examination and Duty Status referable to a right foot injury during a period of ACDUTRA service; a September 1989 body fat screening; and an April 1991 demobilization examination and medical evaluation.  In April 2007, complete service treatment records were requested from the Arkansas National Guard; however, a response was never received.  A May 2007 report of contact with the Arkansas Adjutant General indicates that no additional records pertaining to the Veteran were located at that facility and that all records had been transferred to the NPRC, which the RO noted were obtained in August 2006.  In April 2008, February 2009, and February 2013, however, the Veteran submitted copies of service treatment records pertaining to his claimed right foot and bilateral knee disorders, which had not been obtained by VA, which suggests that the Veteran's complete service records may be located at a facility other than the NPRC and the Arkansas Adjutant General's office.  In that regard, there is no indication that his service treatment records have been requested from his last National Guard unit of assignment.  In addition, a formal finding of unavailability pertaining to the Veteran's service treatment records has not been created, nor has the Veteran been notified that his service treatment records are incomplete or requested to submit any such records in his possession.  Given that the Veteran has alleged that he sought ongoing treatment for an in-service bilateral knee injury in November 1990, which he claims caused his currently claimed bilateral knee disorder, and that he was advised that he had elevated blood pressure while stationed in Saudi Arabia, additional development is necessary in an attempt to obtain the Veteran's complete service treatment records.  

Also, with the exception of National Guard annual and retirement points history statements dated in August 2006, the Veteran's service personnel records have not been obtained.  Obtainment of such records is necessary to accurately determine the Veteran's last unit of assignment from which his service treatment records must be requested, as well as the precise dates of any periods of ACDUTRA/INACDUTRA service. 

In addition, in July 2012, the Veteran submitted a September 2010 award letter and disability determination from the Social Security Administration (SSA) indicating that he was adjudicated as disabled by the SSA due to severe impairments of coronary artery disease, hypertension, and degenerative joint disease of his bilateral knees.  As it appears that the SSA may have medical records relevant to the claims on appeal, it is necessary to obtain these records for review.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the limited service treatment records obtained from the NPRC in August 2006 and submitted by the Veteran in February 2009 show that he sustained a contusion injury of his right foot on July 22, 1981, during a period of ACDUTRA.  Although the Veteran's post-service VA and private treatment records are absent any complaints, findings, or diagnosis referable to his right foot, his statements and testimony of record suggest that he has experienced right foot pain on and off since his in-service injury.  This evidence suggests that the Veteran may have a current right foot disability related to injury sustained during ACDUTRA service; however, he has not been afforded a VA examination to determine the nature and etiology of his claimed right foot disorder.  Thus, he must be afforded a VA examination to determine whether he has a current right foot disorder related to any incident of his military service, to include the aforementioned right foot contusion injury in July 1981.  See McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (setting forth a low standard for the provision of a VA examination).

Finally, while the Veteran was afforded a VA examination in January 2014 to determine the nature and etiology of his currently diagnosed hypertension disability, the Board finds that it is inadequate for the purpose of adjudicating his claim for service connection.  Specifically, the examiner opined that it is less than likely that the Veteran's currently diagnosed hypertension is related to his military service.  He reasoned that the Veteran's hypertension was not diagnosed until approximately 6 years following his discharge from active service in 1991, and blood pressure readings were normal during service.  Unfortunately, however, the examiner neglected to acknowledge or address the Veteran's report of being told on one occasion during active service in Southwest Asia that his blood pressure was elevated.  Thus, regardless as to whether an episode of elevated blood pressure is documented in the Veteran's service treatment records, such event is presumed to have occurred as alleged in the absence of clear and convincing evidence to the contrary.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate records repositories, to include the NPRC, the Army Human Resources Command (HRC), and the Veteran's most recent National Guard unit of assignment (request the Veteran's assistance in identification of any National Guard unit of assignment as necessary) and request his complete service personnel records for the purpose of identifying the precise dates of any ACDUTRA/INACDUTRA service, as well as records of any hazardous occupational and environmental exposures while stationed in Southwest Asia from December 30, 1990, to July 1, 1991.  

If and only if identification of the precise dates of periods of active duty and ACDUTRA/INACDUTRA service cannot be identified by a review of the Veteran's service personnel records, contact the Defense Finance and Accounting Service (DFAS) and any other appropriate repository and request the Veteran's pay stubs from his service in the Arkansas Army National Guard from January 1980 to September 1991.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.

2. Once the above requested development is complete, review the record and complete a memorandum of formal finding as to the dates and types of the Veteran's military service for VA compensation and pension purposes.

3. Also contact all appropriate records repositories, to include the Records Management Center (RMC) and the Veteran's most recent National Guard unit of assignment, and request his complete service treatment records and examination reports dating from January 1980 to September 1991.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken until a negative response is received.

4. Request from the SSA records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records, and the Veteran and his representative must be notified of such.

5. Contact the Veteran via a 38 C.F.R. § 3.159(b) letter (addressing 38 C.F.R. § 3.310) and request that he provide information sufficient to enable VA to obtain all outstanding pertinent post-service treatment records pertaining to his claimed disabilities dating since his discharge from active service in July 1991.  He should specifically be requested to submit authorization necessary to enable VA to obtain all records of private treatment and evaluation for his claimed disabilities, to include records of any DOT/employment physicals from Cal Arc Trucking Company as alluded to in a VA Form 21-4142 received in August 2006 and any other past employer(s) dating prior to 2005.  After securing any necessary authorization from the Veteran, obtain all identified records.  The Veteran should also be notified that he may alternatively submit records of any relevant treatment to VA for review.  All records and/or responses received should be associated with the claims file.

Regardless of whether the Veteran responds to the aforementioned request for assistance in obtaining records, obtain any relevant ongoing VA treatment records from the Central Arkansas VA Health Care System dating since March 2014.

6. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

7. Once the above requested development is complete to the extent possible, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his current hypertension and claimed right foot disabilities.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).

The paper and electronic claims folders in Virtual VA and VBMS must be thoroughly reviewed by the examiner in connection with the examination and notation to the effect that such review has occurred should be documented in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed right foot condition, which should be documented in the examination report.  All appropriate diagnostic testing, to include x-rays of the right foot, must be performed and the results reported in detail.  

As to the claimed right foot condition, based on identified examination findings, the evidence of record, and the Veteran's contentions, the examiner should identify any right foot condition diagnosed during examination and in the record and opine whether any diagnosed right foot condition is at least as likely as not caused by or otherwise related to any incident of the Veteran's military service and complaints therein, to include a documented contusion of his right foot in July 1981. 

As to the Veteran's current hypertension disability, based on identified examination findings, the evidence of record, and the Veteran's contentions, the examiner should opine n whether it is at least as likely as not caused by or otherwise related to any incident of the Veteran's military service.  In doing so, the examiner must acknowledge and address the Veteran's report that he was told that his blood pressure was elevated on one occasion when he presented to sick call while stationed in Southwest Asia sometime between December 30, 1990 and July 1, 1991.  The examiner must also acknowledge that regardless as to whether the Veteran's service treatment records contain documentation of elevated blood pressure as alleged, given that VA has conceded that this period of service was combat service, in the absence of clear and convincing evidence to the contrary, the examiner must presume that the Veteran was advised that his blood pressure was elevated on one occasion during active service in Southwest Asia sometime between December 31, 1990 to July 1, 1991.  See 38 U.S.C.A. § 1154(b). 

If and only if the examiner determines that the Veteran's currently diagnosed hypertension disability had onset during or is otherwise related to any incident of his military service, the examiner must also provide an opinion as to whether it is at least as likely as not that any currently diagnosed heart disorder, to include coronary artery disease, is proximately due to or aggravated by the Veteran's hypertension disability.  

The examiner should reconcile any opinion with all other clinical evidence of record, review of any relevant medical literature, and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  

8. Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  Ensure that the examiner documented their consideration of Virtual VA and VBMS.  If the report is deficient in any manner, implement corrective procedures at once.

9. After completion of any action deemed appropriate in addition to that requested above, to include obtaining additional examinations/opinions if necessary, readjudicate the claim.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






